Citation Nr: 0312856	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted service connection for right ear 
hearing loss and assigned a noncompensable rating effective 
August 21, 1998.  The RO also denied claims of entitlement to 
service connection for scoliosis and left ear hearing loss.

In February 2003, the Board sent development letters to the 
veteran.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Because the RO did not sent to the veteran a development 
letter consistent with the notice requirements of the VCAA, 
the Board in February 2003 sent a development letter to the 
veteran pursuant to Quartuccio.  However, the Board only 
provided the veteran 30 days to respond.  Therefore, the 
Board's letter is not consistent with the requirements of 
Disabled American Veterans, et al. 

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - obtaining records and 
affording the veteran VA examinations.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for any back 
symptomatology, including scoliosis, and 
left ear hearing loss prior to January 
1967 and from December 1968 to the 
present, and for right ear hearing loss 
from August 1998 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.  Regardless of the 
veteran's response, the RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the RO should obtain the 
complete treatment records of Dr. RM 
(initials).

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist including on 
fee basis if necessary to determine the 
etiology and extent of severity of the 
veteran's scoliosis.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

Any further indicated studies should be 
performed.  It is required that the 
examiner provide explicit responses to 
the following:

(a) Is it at least as likely as not that 
the scoliosis found on the March 1966 
pre-induction examination is a congenital 
or developmental defect (as opposed to an 
acquired disorder or disease)?

(b) If the scoliosis is a congenital or 
developmental defect, is it as likely as 
not that the scoliosis was subject to a 
superimposed injury or disease during the 
veteran's active service?  If so, 
identify all such superimposed 
injury(ies) or disease(s).

(c) If the scoliosis is not a congenital 
or developmental defect, is it at least 
as likely as not that scoliosis was 
aggravated by active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The RO should arrange for an 
audiological-ear disease examination, by 
an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to ascertain 
the current extent of severity of the 
right ear hearing loss and to determine 
the etiology and extent of severity of 
the left ear hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing; 
left ear auditory threshold testing at 
the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz; and right ear auditory 
threshold testing at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  

It is required that the audiology 
examiner provide explicit responses to 
the following:

(a) Describe any interference in 
employment caused by the right ear 
hearing loss.


(b) Is it at least as likely as not that 
the left ear hearing loss is related to 
active service, or if preexisting active 
service was aggravated thereby?

Any opinions expressed by the audiology 
examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate issues of entitlement to 
service connection for scoliosis and left 
ear hearing loss, and the issue of 
initial compensable evaluation for right 
ear hearing loss.  

With regard to the service connection 
issues, the RO should consider 38 C.F.R. 
§§ 3.303, 3.304, 3.306 and 3.385 (2002) 
and VAOPGCPREC 82-90 (July 18, 1990), as 
applicable.  

With regard to the initial compensable 
rating claim, the RO should consider 
38 U.S.C.A. § 1160(a)(3) (Supp. 2002); 38 
C.F.R. § 3.321(b)(1) (2002); and 
Fenderson v. West, 12 Vet. App. 119 
(1999), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate, if in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


